UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 25, 2007 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 000-50805 20-0138854 (Commission File Number) (IRS Employer Identification No.) 2800 Post Oak Boulevard, Suite5000, Houston, Texas 77056-6118 (Address of Principal Executive Offices) (Zip Code) (888)220-6121 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On October 1, 2007, Hines Real Estate Investment Trust, Inc. (“Hines REIT”) filed a Current Report on Form 8-K (the "Initial Report") with regard to the acquisition on September 28, 2007 by a wholly-owned subsidiary of Hines REIT Properties, L.P., its majority-owned subsidiary (and together with Hines REIT, the "Company"), of the Minneapolis Office/Flex Portfolio, a portfolio of nine one-story office/flex buildings located in the southwest and midway submarkets of Minneapolis, Minnesota, as described in the Initial Report. After reasonable inquiry, the Company is not aware of any material factors relating to the property that would cause the reported financial information not to be necessarily indicative of future operating results. This Current Report on Form 8-K/A should be read in conjunction with the Initial Report. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Real Estate Property Acquired. The following financial statements are submitted at the end of this Current Report on Form 8-K/A and are filed herewith and incorporated herein by reference. Minneapolis Office/Flex Portfolio, Minneapolis, Minnesota—Six Months Ended June 30, 2007 (Unaudited) and For the Year Ended December 31, 2006 Independent Auditors’ Report Statements of Revenues and Certain Operating Expenses Notes to Statements of Revenues and Certain Operating Expenses (b) Unaudited Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K/A and is furnished herewith and incorporated herein by reference. Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Financial Statement for the Year Ended December 31, 2006 Notes to Unaudited Pro Forma Consolidated Financial Statement (d) Exhibits - None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HINES REAL ESTATE INVESTMENT TRUST, INC. October 23, 2007By:/s/ Frank R. Apollo Frank R. Apollo Chief Accounting Officer, Treasurer and Secretary INDEPENDENT
